         Case 1:18-cv-10335-ER Document 40 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID CARABALLO,
                              Plaintiﬀ,

                – against –                                     ORDER

CITY OF NEW YORK, JONATHAN                                 18 Civ. 10335 (ER)
EPPS, JONATHAN SUERO, and
ANTHONY MANGANO,
                              Defendants.


RAMOS, D.J.:
         According to the latest amendment to this matter’s Civil Discovery Plan and
Scheduling Order, Doc. 23, discovery in this case concluded on June 24, 2020. Given
that the Court ruled on Caraballos’ motion for reconsideration on August 20, 2020, Doc.
39, the parties are ordered to submit a joint letter by August 28, 2020, proposing an
amended discovery schedule, should more time be needed, or a proposed schedule for
ﬁling dispositive motions.


It is SO ORDERED.


Dated:     August 21, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
